Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Curci, J.), rendered October 14,1994, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
Although the court voiced its displeasure with the defense counsel’s dilatory tactics at the violation of probation hearing, under the circumstances, where, inter alia, there was no viable *579defense to the charge that the defendant had violated her probation by being convicted of another crime, the court’s actions in no way resulted in a denial of effective assistance of counsel or indeed, any diseernable prejudice (see, People v Rodriguez, 188 AD2d 623). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.